internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 9-plr-154749-02 date date in re legend trust taxpayer taxpayer date date year a b dear this is in response to your letter dated date on behalf of taxpayer and taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayer 1's and taxpayer 2’s generation-skipping_transfer gst tax exemptions to certain transfers to an irrevocable_trust a summary of the facts and representations submitted is as follows on date taxpayer and taxpayer formed the trust for the benefit of their four children and their descendants on date taxpayer and taxpayer each transferred dollar_figurea to the trust article fourth sec_2 of the trust provides that the trust’s assets will be held in a single trust for twenty years during this period the trustee has the discretion to authorize distribution of income and principal to taxpayer and taxpayer 2's lineal_descendants subject_to an ascertainable_standard income not distributed is to be added to principal pursuant to article fourth sec_5 each child who dies prior to the end of the initial twenty-year period has a testamentary limited power of plr-154749-02 appointment exercisable in his will over his share of the trust estate this power_of_appointment becomes effective if exercised at the end of the twenty-year period at the end of the twenty-year period the trust estate is to be divided into equal shares one share for each then living child of taxpayer and taxpayer and one share for each then deceased child of taxpayer and taxpayer who had not exercised his power_of_appointment over his share of the trust estate article fourth sec_4 provides that each share for a living child is to be held as a separate trust to benefit the child and his descendants during the child’s lifetime the trustee has discretion to authorize the distribution of income and principal to the child and his descendants income not distributed is to be added to principal upon the child’s death the child has a testamentary limited_power_of_appointment exercisable in his will over his trust any assets not so appointed are to be retained in trust for the child’s descendants sec_4 further provides that any trust for a living child shall terminate on the day preceding the 21st anniversary of the death of the survivor of such child and all the descendants of taxpayer and taxpayer in being on date at that time the trust estate shall be distributed per stirpes to the then living descendants of such child if any or if none distributed per stirpes to taxpayer and taxpayer 2’s then living descendants for shares of trust property held for the benefit of a deceased child’s issue who were alive on date article fourth section provides that the share is to be divided into as many shares as there are then living issue of the deceased child and held in further trust until the day preceding the 21st anniversary of the death of the survivor of the descendants of taxpayer and taxpayer during this period the trustee has the discretion to authorize the distribution of income and principal to the issue income not distributed shall be added to principal upon termination the trust estate is to be distributed per stirpes to the then living issue of such deceased child and if none to taxpayer and taxpayer 2’s then living descendants per stirpes a share of trust property held for the benefit of a deceased child’s issue who were not alive on date is to be distributed free of trust to the issue per stirpes pursuant to article fourth section article fourth section provides special provisions for administration of a share for each descendant under years of age taxpayer and taxpayer retained an accountant to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns the accountant mistakenly reported on the year form sec_709 that taxpayer and taxpayer each made gifts of dollar_figureb rather than dollar_figurea to the trust further the accountant inadvertently failed to allocate taxpayer 1's and taxpayer 2’s gst exemptions to their gifts to the trust plr-154749-02 in the course of reviewing taxpayer 1's and taxpayer 2’s gift_tax returns taxpayer and taxpayer 2’s new attorney discovered the accountant’s errors with respect to the amount reported as being transferred on date by taxpayer and taxpayer as well as the accountant’s failure to allocate taxpayer 1's and taxpayer 2’s gst exemptions to the date transfers to the trust the attorney also discovered that although taxpayer 1’s form_709 was received by the service on date the service had no record that taxpayer 2’s year form_709 had been filed on taxpayer 1's year form_709 taxpayer and taxpayer consented to have the gifts made by each to third parties during year as made one-half by each you have represented that taxpayer and taxpayer have made no additional transfers to the trust and that taxpayer and taxpayer each have sufficient remaining gst_exemption available to apply to the date transfers to the trust the following rulings have been requested taxpayer and taxpayer are granted an extension of time under sec_2642 and sec_301_9100-3 to make an allocation of taxpayer 1's and taxpayer 2’s gst exemptions to the date transfers to the trust and for gst tax purposes taxpayer and taxpayer each is the transferor of dollar_figurea to the trust law and analysis sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2513 provides in part that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides in part that consent to the application of the provisions of sec_2513 with respect to a calendar_period as defined in sec_25_2502-1 shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is plr-154749-02 sufficient if-- i the consent of the husband is signified on the wife's return and the consent of the wife is signified on the husband's return ii the consent of each spouse is signified on his own return or iii the consent of both spouses is signified on one of the returns if only one spouse files a gift_tax_return within the time provided for signifying consent the consent of both spouses shall be signified on that return sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the years at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 plr-154749-02 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-154749-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of sixty days from the date of this letter to make allocations of their available gst exemptions to the transfers to the trust on date the allocations will be effective as of date and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust the trust will have an inclusion_ratio of zero provided the amount of gst_exemption allocated to the trust is equal to the amount transferred to the trust for federal gift_tax purposes in addition based on the facts submitted and the representations made we conclude that taxpayer and taxpayer each is the transferor for gst purposes of dollar_figurea to the trust the accountant who prepared taxpayer 1's form_709 mistakenly reported on the form_709 that taxpayer transferred dollar_figureb rather than dollar_figurea to the trust on date in order to correct this error taxpayer must file a supplemental gift_tax_return for year reflecting taxpayer 1’s transfer of dollar_figurea to the trust this return should also reflect the allocation of taxpayer 1’s gst_exemption to the date transfer to the trust the supplemental return should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose because the service’s records do not reflect that a year form_709 was filed for taxpayer taxpayer should file an original form_709 reflecting that taxpayer transferred dollar_figurea to the trust as well as taxpayer 1's and taxpayer 2's consent to have the gifts made by each of them to third parties during year as made one-half by each this original form_709 should also reflect the allocation of taxpayer 2’s gst_exemption to the date transfer to the trust the original return should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the original form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by taxpayer and taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property transferred to the trust for federal transfer_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and taxpayer plr-154749-02 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes two copies of this letter
